                       IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO


IN RE:                                          ADVERSARY PROCEEDING NO. 18-01124

RICHARD MCKAY OSBORNE                           LEAD BK CASE NO. 17-14920

And                                             CHAPTER 7

TRICIA A. OSBORNE                               JUDGE ARTHUR I. HARRIS



               MOTION FOR CONTINUATION OF PRE-TRIAL CONFERENCE

         Now comes Heather L. Moseman, attorney for debtors, Richard Mckay Osborne and Tricia

A. Osborne, and respectfully moves this Honorable Court to grant an Order continuing the hearing

scheduled for January 29, 2019 at 1:30p.m. due to the fact that the debtors will be out of town during

that time and would not be able to attend.

         Wherefore, Movant prays for an order of this court to continue the pre-trial conference to

February 12, 2019 at 1:30PM or a date convenient to the court.



January 9, 2019                                         Respectfully submitted,

                                                        /s/ Heather L. Moseman
                                                        Heather L. Moseman, #0076457
                                                        MOSEMAN LAW OFFICE, LLC
                                                        Attorney for Debtors
                                                        8500 Station Street, Suite 210
                                                        Mentor, Ohio 44060
                                                        Telephone: 440-255-0832
                                                        Fax: 440-255-0932
                                                        heather@mosemanlaw.com




 18-01124-aih       Doc 6     FILED 01/10/19       ENTERED 01/10/19 13:52:43             Page 1 of 2
                                 CERTIFICATE OF SERVICE


       A copy of the forgoing Notice was served on this 9th day of January, 2019 upon the
following:


David O. Simon, Esq., Chapter 7 Trustee
Via ECF filing at the address on file

Scott Belhorn, Esq., Office of the US Trustee, Attorney for the United States Trustee
VIA ECF filing at scott.r.belhorn@usdoj.gov

By regular US. Mail:

Richard M. and Tricia A. Osborne at 9050 Jackson Street, Mentor, OH 44060



                                                    /s/ Heather L. Moseman
                                                    Heather L. Moseman, #0076457
                                                    MOSEMAN LAW OFFICE, LLC




 18-01124-aih     Doc 6    FILED 01/10/19       ENTERED 01/10/19 13:52:43          Page 2 of 2
